Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Claim Objections
2.	Claims 7-8 are objected to because of the following informalities:
	Claim 7 recites, on line 2, the phrase “plurality of action attributes” seems to be lacked of parallel grammatical structure. The examiner’s suggest is “the plurality of action attributes,”.
	Claim 8 does not end with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the guidance set forth in MPEP 2106 which has incorporated the 2019 PEG.
Regarding to claim 1,
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 1 recites: A method comprising:
 “receiving, from a user, a user query for a design recommendation, the user query comprising a plurality of terms”. This limitation reads on a person summits a query with query terms which could be considered a mental process of an observation or evaluation. 
“receiving additional contextual information for the design recommendation, wherein the additional contextual information comprises a plurality of action attributes for the at least one query-derived design function”.  This limitation reads on a person summits additional information including design function attribute which could be considered a mental process of an observation or evaluation. 
“determining, from a database comprising design recommendations and based on the at least one query-derived design function and the additional contextual information, a plurality of design recommendations, wherein each design recommendation comprises a respective recommended component and a plurality of recommended component actions, and wherein each of the plurality of recommended component actions is associated with a set of one or more action attributes”.  This limitation reads on a person determines design recommends from a database based on the design function and attribute which could be considered a mental process of an observation or evaluation.
“selecting, from the plurality of design recommendations, a subset of design recommendations, each design recommendation meeting a threshold of similarity between the at least one of the query-derived design function and the plurality of action attributes for the at least one query-derived design function and the plurality of recommended component actions and the action attributes for the recommended components of the design recommendation”.  This limitation reads on a person selects a subset of the recommendations meets a similarity threshold which could be considered a mental process of an observation or evaluation.
“providing, to the user, the subset of design recommendations, wherein the providing of each design recommendation comprises the respective recommended component and the plurality of recommended component actions and set of one or more action attributes for the recommended component”.  This limitation reads on a person provides the subset of the recommendations which could be considered a mental process of an observation or evaluation.
Each of these limitations are directed to observation or evaluation steps and are considered to be mental processes. nothing in the claim would preclude these steps from being practically performed in the human mind, which could also have these limitations be considered a mental process.  
Overall the limitations directed to select a subset of design recommendations and the various mental process limitations in the context of this claim encompasses limitations that could be practically performed in the human mind (including observations and preform an evaluation, judgment, and opinion) aided by the use of pen and paper. If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
There are no additional elements in claim 1 to integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 2, 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 2 recites “receiving additional contextual information from the user using a dialog process" That is, the claim recites receiving additional information through a dialog process. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 2 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 3 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 3 recites “receiving additional contextual information from the user including a plurality of component design considerations " That is, the claim recites the additional information including component design considerations. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 3 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 4, 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 4 is dependent on claims 1 & 3, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 4 recites “design considerations comprise fixed vs variable constraints " That is, the claim recites design considerations comprise fixed vs variable constraints. The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 4 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 5, 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 5 is dependent on claims 1&3, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 5 recites “component design consideration comprise forwards-compatibility requirements " That is, the claim recites component design consideration comprise forwards-compatibility requirements. The above-noted limitation of claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 5 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 6 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 6 recites “receiving additional contextual information comprises user preference data " That is, the claim recites the additional contextual information comprises user preference data. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 6 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 7 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 7 recites “generating, from the plurality of recommended component actions and plurality of action attributes a query vector for the user query" That is, the claim recites generating a query vector. The above-noted limitation of claim 7, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 7 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 8 is dependent on claims 1&7, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 8 recites “searching a database of recommendation vectors, each recommendation vector comprising a design recommendation, and wherein selecting the subset of design recommendations responsive to the user query comprises comparing the respective recommendation vector to the query vector" That is, the claim recites searching design recommendations based on the query vector. The above-noted limitation of claim 8, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 8 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 9, 
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 9 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 9 recites “receiving from the user, user feedback responsive to the subset of design recommendations" That is, the claim recites receiving from the user, user feedback responsive to the subset of design recommendations. The above-noted limitation of claim 9, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 9 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 10, 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 10 is dependent on claims 1&9, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 10 recites “the user feedback comprises a selection, by the user, of a particular design recommendation of the subset of design recommendations" That is, the claim recites the user feedback comprises a selection, by the user, of a particular design recommendation of the subset of design recommendations. The above-noted limitation of claim 10, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 10 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 11, 
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 11 is dependent on claims 1&9, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 11 recites “the user feedback comprises collecting usage data for the particular design recommendation including the recommended component " That is, the claim recites the user feedback comprises collecting usage data for the particular design recommendation including the recommended component. The above-noted limitation of claim 11, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 11 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 12, 
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 12 is dependent on claims 1&9, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 12 recites “usage data is provided by the recommended component to a recommendation engine" That is, the claim recites usage data is provided by the recommended component to a recommendation engine. The above-noted limitation of claim 12, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  There are no additional elements in claim 12 to integrate the claim into a practical application.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 13 is rejected under 35 U.S.C. 101 with the same rational of claim 1.
Claims 14-20 are rejected under 35 U.S.C. 101 with the same rational of claims 1-7.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilboa et al (US 20040148586 A1, hereinafter “Gilboa”) in view of EZAKI et al (U.S. 20110208484 A1 hereinafter, “EZAKI”).
10.	With respect to claim 1,
Gilboa discloses a method comprising:
receiving, from a user, a user query for a design recommendation, the user query comprising a plurality of terms;
determining, from the plurality of terms, a user intent including at least one query-derived design function and not including a named component for the design recommendation;
receiving additional contextual information for the design recommendation (Gilboa [0069], [0152], [0171] – [0174], [0178] e.g. [0069] This enables a quick and iterative user-centered design process that ultimately results in quality user interfaces that best match the user needs. [0152] The visual tool is a pattern-based tool that enables rapid and efficient composition of a user interface model based on a pre-configured selection of user interface patterns. The following steps are an example of a well-known user interface pattern called the "master-details" pattern: (1) obtain data for all customers of a Company ABC, (2) optionally filter and sort the customers data by some criteria,(3) display the results in a tabular view--this is the master view, (4) whenever a particular customer is selected in the master view, obtain the orders data for that customer, and (5) display the orders in a secondary table view--this is the details view. The same master-details pattern can be recognized in many examples of user interfaces--all sharing the same concept of a master-view with one or more linked details-views, but each potentially substituting different datasets in the master and the details views. [0171] Next the UI logic is defined (step 724) Generally, the UI logic defines what UI components a represented to the user at run time (e.g., whether the iView displays data in a grid view or a list view, or displays an input form that lets the user enter search parameters for a specific data set) and how a user may interact with the components (e.g., whether the data display is static, or whether the user can manipulate the data displayed on the screen, by launching a search for a specific sub set of data, or by drilling down on a displayed record for more detailed information) [as 
receiving, from a user, a user query (e.g. search, queries) for a design (e.g. design process) recommendation, the user query comprising a plurality of terms (e.g. parameters);
determining, from the plurality of terms, a user intent including at least one query-derived design function (e.g. functions) and not including a named component (e.g. To define the UI logic, UI component objects) for the design recommendation;
receiving additional contextual information (e.g. filter; referring to the instant applicant’s specification [0041]) for the design recommendation
]. The UI logic also defines the underlying data queries that control how information is retrieved from the portal applications and whether or not the data is to be manipulated prior to being displayed on the client machine, e.g., with a filter or sort operator. [0172] To define the UI logic, UI component objects and operators are added to the model. The flow of information between all the iView elements, including the UI components, the underlying data source objects (e.g., SAP functions), and the operators are specified. [0178] One or more operators may be inserted into the UI logic to manipulate returned data before displaying it in a UI component. For example, the data may be filtered or sorted prior to being displayed. The operators are connected to the input and output ports of data source objects. The operators include Filter, Sort, Sigma, Top, Bottom, and Distinct. These data operators are illustrated on a data operator section 1140).
Although Gilboa substantially teaches the claimed invention, Gilboa does not explicitly indicate
wherein the additional contextual information comprises a plurality of action attributes for the at least one query-derived design function;
determining, from a database comprising design recommendations and based on the at least one query-derived design function and the additional contextual information, a plurality of design recommendations, wherein each design recommendation comprises a respective recommended component and a plurality of recommended component actions, and wherein each of the plurality of recommended component actions is associated with a set of one or more action attributes;
selecting, from the plurality of design recommendations, a subset of design recommendations, each design recommendation meeting a threshold of similarity between the at least one of the query-derived design function and the plurality of action attributes for the at least one query-derived design function and the plurality of recommended component actions and the action attributes for the recommended components of the design recommendation; and
providing, to the user, the subset of design recommendations, wherein the providing of each design recommendation comprises the respective recommended component and the plurality of recommended component actions and set of one or more action attributes for the recommended component.
EZAKI teaches the limitations by stating
receiving additional contextual information for the design recommendation, wherein the additional contextual information comprises a plurality of action attributes for the at least one query-derived design function;
determining, from a database comprising design recommendations and based on the at least one query-derived design function and the additional contextual information, a plurality of design recommendations, wherein each design recommendation comprises a respective recommended component and a plurality of recommended component actions, and wherein each of the plurality of recommended component actions is associated with a set of one or more action attributes (EZAKI [0004], [0046] – [0048], [0058] and Figs. 11-12 e.g. [0004] When a designer selects a component from a component database, plural candidates of components which meet a required function, exist in many cases. In this case, one component is selected from the plural candidates according to information, such as a function or confidence of component, which is disclosed by a component manufacturer, and criteria for determination by respective designers or policies of respective sections. [0047] FIG. 5 is a diagram illustrating the compatibility ranks. In the illustrated example, a compatibility rank is represented in eight-level values for indicating characteristic compatibility specifying compatibility between a characteristic of a pertinent component and that of a substitution component for the pertinent component, dimension compatibility specifying compatibility between a dimension of the pertinent component and that of the substitution component, and thermal resistance compatibility specifying that a thermal resistance of the substitution component is upwardly compatible with that of the pertinent component. [0048] When a component is adopted, i.e. when a component is registered into the component DB 61, the component is evaluated. A technical evaluation, a market evaluation and cost/performance of the component contribute an integrated evaluation of the component. When the component is registered into the component DB 61, the higher the component is integrally evaluated, the higher are commended rank is set. The technical evaluation is determined based on whether or not a technology used in the component will meet requirements of a future electronic device, as a criterion. For example, when a component type is a CPU, a multi-core type where a plural CPU cores are integrated into a one part, improves the technical evaluation, and a power saving feature of the component further improves the technical evaluation. The market evaluation is determined based on which is an optimal technique required by a common client, as a criterion. For example, even though the technical evaluation of a component is high, the component may not be required in a market. The cost/performance is determined by comparing components having the same function and the same performance. When the integrated evaluation is not high, even if the component is adopted, the component may be registered into the component DB 61 as the nonstandard component (there commended rank is set to "2"). When a component is adopted, the substitution component information is not registered into the component DB 61, basically [as
receiving additional contextual information for the design recommendation, wherein the additional contextual information comprises a plurality of action attributes (e.g. performance of the component; referring to the instant applicant’s specification [0032]) for the at least one query-derived design function;
determining, from a database (e.g. component database) comprising design recommendations (e.g. recommended candidates of components) and based on the at least one query-derived (e.g. search) design function (e.g. meet a required function) and the additional contextual information (e.g. performance), a plurality of design recommendations (e.g. recommended candidates of components), wherein each design recommendation comprises a respective recommended component and a plurality of recommended component actions (e.g. functions), and wherein each of the plurality of recommended component actions is associated with a set of one or more action attributes (e.g. performance)]. [0058] On the component selection processing, the component search unit 56 searches the component DB 61 (M22), acquires the component information from the component DB 61 (M23), and selects a component so as to send the selection result to design data creation unit 50 (M24));
selecting, from the plurality of design recommendations, a subset of design recommendations, each design recommendation meeting a threshold of similarity between the at least one of the query-derived design function and the plurality of action attributes for the at least one query-derived design function and the plurality of recommended component actions and the action attributes for the recommended components of the design recommendation; and
providing, to the user, the subset of design recommendations, wherein the providing of each design recommendation comprises the respective recommended component and the plurality of recommended component actions and set of one or more action attributes for the recommended component (EZAKI [0004], [0046] – [0048], [0083] – [0085], [0089] – [0092] e.g. [0091] According to the component determination processing, it may be determined whether or not the recommended rank of a component of the design data at the time is higher than or equal to the threshold value of recommended rank. When the recommended rank of the component of the design data is lower than the threshold value of recommended rank, the component may be replaced with the substitution component. Note that, the component search unit 56 may change the threshold value of recommended rank to a value instructed by the designer. A recommended level threshold value may include the recommended rank [as
selecting, from the plurality of design recommendations, a subset (e.g. recommended ranks of components higher than the threshold value) of design recommendations, each design recommendation meeting a threshold of similarity (e.g. compatibility rank - comparing components having the same function and the same performance) between the at least one of the query-derived design function and the plurality of action attributes for the at least one query-derived design function and the plurality of recommended component actions (e.g. functions) and the action attributes (e.g. performance of the component; referring to the instant applicant’s specification [0032]) for the recommended components of the design recommendation; and
providing, to the user, the subset of design recommendations, wherein the providing of each design recommendation comprises the respective recommended component and the plurality of recommended component actions and set of one or more action attributes for the recommended component]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Gilboa and EZAKI, to provide ability when the evaluation of component varies during designing, a component which has been included in design data won’t fall outside highly evaluated components (EZAKI [0009]). 
11.	With respect to claim 2,
	Gilboa further discloses wherein receiving the additional contextual information comprises receiving additional contextual information from the user using a dialog process (Gilboa [0155] and Fig. 7A e.g. [0155] The interaction model layer 703 defines the types of users that are expected to use the user interface, the tasks that they are supposed to accomplish by using the user interface, and the specific user interface dialogues that are required for carrying out each task. The interaction layer is derived from the information model layer and from user requirements analysis).
12.	With respect to claim 3,
	EZAKI further discloses wherein receiving additional contextual information comprises receiving additional contextual information from the user including a plurality of component design considerations (EZAKI [0004], [0046] – [0048], [0083] – [0085], [0089] – [0092] e.g. compatibility; referring to the instant applicant’s specification [0006]).
13.	With respect to claim 4,
	EZAKI further discloses wherein component design considerations comprise fixed vs variable constraints (EZAKI [0076] e.g. characteristic condition).
14.	With respect to claim 5,
	EZAKI further discloses wherein component design consideration comprise forwards-compatibility requirements considerations (EZAKI [0004], [0046] – [0048], [0083] – [0085], [0089] – [0092] e.g. compatibility).
15.	With respect to claim 6,
	Gilboa further discloses wherein receiving additional contextual information comprises user preference data (Gilboa [0004], [0057], [0179] e.g. preferences).
16.	With respect to claim 7,
	EZAKI further discloses generating, from the plurality of recommended component actions and plurality of action attributes, a query vector for the user query (EZAKI [0072] e.g. The search conditions [as a query vector] include a component type indicating a type of component and a characteristic condition indicating a characteristic of component).
17.	With respect to claim 8,
	EZAKI further discloses wherein searching the database comprising design recommendations comprises: searching a database of recommendation vectors, each recommendation vector comprising a design recommendation, and wherein selecting the subset of design recommendations responsive to the user query comprises comparing the respective recommendation vector to the query vector (EZAKI [0004], [0046] – [0048], [0083] – [0085], [0089] – [0092] e.g. [0091] According to the component determination processing, it may be determined whether or not the recommended rank of a component of the design data at the time is higher than or equal to the threshold value of recommended rank. When the recommended rank of the component of the design data is lower than the threshold value of recommended rank, the component may be replaced with the substitution component. Note that, the component search unit 56 may change the threshold value of recommended rank to a value instructed by the designer. A recommended level threshold value may include the recommended rank).
18.	With respect to claim 9,
	EZAKI further discloses receiving from the user, user feedback responsive to the subset of design recommendations (EZAKI [0095] e.g. selection of components in the design data).
19.	With respect to claim 10,
	EZAKI further discloses wherein the user feedback comprises a selection, by the user, of a particular design recommendation of the subset of design recommendations (EZAKI [0095] e.g. selection of components in the design data).
20.	With respect to claim 11,
	EZAKI further discloses wherein the user feedback comprises collecting usage data for the particular design recommendation including the recommended component (EZAKI [0042], [0085] – [0087], [0092] e.g. The higher the recommended rank of a component is, the higher the priority of usage of the component). 
21.	With respect to claim 12,
	EZAKI further discloses wherein usage data is provided by the recommended component to a recommendation engine (EZAKI [0042], [0085] – [0087], [0092] e.g. The higher the recommended rank of a component is, the higher the priority of usage of the component).
22.	Claim 13 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
23.	Claims 14-20 are same as claims 1-7 and are rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
24.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
25.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 2, 2022